EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald T. Gray on 11/4/21.
The application has been amended as follows: 
See attached appendix Proposed Examiner’s Amendments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Torigoe (US 20160112248 A1) discloses “A software-defined networking SDN capable forwarding switch” in paragraph 38; “comprising: ports for receiving and/or outputting data packets,” in figures 2 and 3; “a packet pipeline including a forwarding table, wherein the forwarding table is configured to contain a number of flow table entries (“FTEs”), that determine configuration and control behavior of the forwarding switch, and” in paragraph 4 and 43; “a control engine configured to manipulate the forwarding table by adding, updating, and/or removing FTEs in the forwarding table,” in paragraph 45; “wherein at least one of the ports is a … port configured to … control packets created by the packet pipeline to another port that is physically or logically connected to the control engine, and wherein an FTE of the forwarding table is configured to contain a specific action part that includes an action instruction to instruct a packet pipeline to … a control packet and to send the control packet to the control engine…” in paragraph 43; “…the control packet including embedded control instructions that cause the control engine to change the configuration and/or control behavior of the forwarding switch,” in paragraph 39; and “wherein the embedded control instructions include FTE manipulation instructions that cause the control engine to add an FTE to or remove an FTE from, the forwarding table” in paragraph 67. However, Torigoe does not explicitly disclose that the action instruction is also to “create” the control packet “in response to a data packet received at one of the ports including a matching part” nor that the port is a “physical” port configured to “loopback” control packets. 
Vaishnavi (US 20180241695 A1) discloses the missing feature that the action instruction is also to “create” the control packet in paragraphs 94-95 and discloses this is “in response to a data packet received at one of the ports including a matching part” in paragraph 59 and would be obvious for one of ordinary skill in the art to combine with Torigoe because doing so allows more control over the packet that is sent forward to the control engine as opposed to simply forwarding the matching packet, thus increasing system flexibility. However, Vaishnavi also does not disclose that the port is a “physical” port configured to “loopback” control packets. 
Joshi (US 20170041209 A1) discloses the missing feature of the port being configured to “loopback” in paragraph 57 and would be obvious for one of ordinary skill in the art to combine with Torigoe and Vaishnavi because it simplifies the packet pipeline process over adding an extra connection, thereby increasing system simplicity. However, Joshi also does not disclose that the port is a physical port within the context of the full claim, mainly that the control packet is addressed to the forwarding switch.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claim 1 is similar to claim 8 and is allowed for similar reasons. The remaining claims depend on claims 1 and 8 and are allowed based on their dependence. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412